Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.296 Page 1 of 23




                                 EXHIBIT 2
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.297 Page 2 of 23




 1 Michael R. Reese (State Bar No. 206773)                                          Formatted: Font: 14 pt
   mreese@reesellp.com
 2 George V. Granade (State Bar No. 316050)
   ggranade@reesellp.com
 3 REESE LLP
   100 West 93rd Street, 16th Floor
 4 New York, New York 10025
   Telephone: (212) 643-0500
 5 Facsimile: (212) 253-4272
 6 David A. Carroll
   dcarroll@rrsc-law.com
 7 Anthony J. DiRaimondo (admitted pro hac vice)
   adiraimondo@rrsc-law.com
 8 Robert E. Opdyke
   ropdyke@rrsc-law.com
 9 RICE REUTHER SULLIVAN & CARROLL, LLP
   3800 Howard Hughes Parkway, Suite 1200
10 Las Vegas, Nevada 89169
   Telephone: (702) 732-9099
11 Facsimile: (702) 732-7110
12 Counsel for Plaintiff David Kent Greenley
   and the Proposed Class
13
14                                                                                  Formatted: Justified, Space Before: 0 pt, After: 0 pt, Line
                                                                                    spacing: Exactly 24 pt

15                       UNITED STATES DISTRICT COURT                               Formatted: Space Before: 0 pt, After: 0 pt, Line spacing:
                                                                                    Exactly 24 pt

16                    SOUTHERN DISTRICT OF CALIFORNIA                               Formatted: Space After: 0 pt, Line spacing: Exactly 24 pt


17                              , SAN DIEGO DIVISION                                Formatted: Line spacing: Exactly 24 pt


18
19
     DAVID KENT GREENLEY,                       Case No.: 3:19-cv-00421-GPC-NLS
20   individually and on behalf of all others
     similarly situated,                        SECOND THIRD AMENDED
21                                              CLASS ACTION COMPLAINT
                        Plaintiffs,
22                                        1. Violation of CAL. CONST. art. I, § 1   Formatted: Small caps
           v.                             2. Violation of California’s Rental       Formatted: Font: 14 pt
23                                        Passenger Vehicle Transactions            Formatted: Justified
     AVIS BUDGET GROUP, INC., a           Law, CAL. CIV. CODE § 1939.01 et
24   Delaware and New Jersey corporation, seq.                                      Formatted: Font: 14 pt

                                          3. Violation of California’s Unfair       Formatted: Font: 14 pt
25                   Defendant.           Competition Law, CAL. BUS. &              Formatted: Font: 14 pt
                                          PROF. CODE § 17200 et seq.
26                                                                                  Formatted: Space After: 9 pt

                                                DEMAND FOR JURY TRIAL               Formatted: Font: 14 pt
27                                                                                  Formatted: Font: 14 pt

28                                      1                 Case No. 19cv0421
                   SECOND THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.298 Page 3 of 23




 1                                                          Formatted: Font: 14 pt


 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.299 Page 4 of 23




 1         Plaintiff David Kent Greenley (“Plaintiff”), individually and on behalf of all     Formatted: Font: 14 pt


 2 others similarly situated (the “Class,” as defined below), by and through undersigned
 3 counsel, brings this Third Amended Class Action Complaint against Defendant Avis
 4 Budget Group, Inc. (“Defendant” or “Avis”), and respectfully alleges as follows.
 5 Plaintiff bases the allegations herein on personal knowledge as to matters related to,
 6 and known to, Plaintiff. As to all other matters, Plaintiff bases the allegations herein
 7 on information and belief, through investigation of Plaintiffs’ counsel. Plaintiff
 8 believes substantial evidentiary support exists for the allegations set forth herein and
 9 seek a reasonable opportunity for discovery.
10                             NATURE OF THE ACTION
11         1.    This is a proposed class action against Defendant for failing to
12 promulgate or maintain adequate policies and procedures to safeguard the “Private
13 Data” (defined below) of consumers, including the Class members, who rented
14 vehicles on a short-term basis from Avis Rent a Car, Budget Rent a Car, and Payless
15 Car Rental and who paired their smartphones or mobile devices (collectively, the
16 “Devices”) with the vehicles’ GPS technology and/or automotive infotainment
17 systems1 (collectively, the “Rental Technology”) during the period from December
18 31, 20152014, to the present.
19         2.    When a consumer pairs their Device with the Rental Technology, the
20 Rental Technology has the capability to collect private and sensitive personal
21 information/data on the Device and store it on the Rental Technology.
22         3.    The private and sensitive personal information/data subject to
23 collection and storage by the Rental Technology includes, but is not limited to:
                                                                                              Formatted: Font: 14 pt

24                     GPS history of past locations and points of interest;                 Formatted: Font: 14 pt
                                                                                              Formatted: Justified
25   1                                                                                        Formatted: Font: 14 pt
    “Infotainment system” refers to hardware and software in a vehicle that provides a
26 combination of entertainment, communications, and information content to the               Formatted: Font: 14 pt
   driver or passengers. Most infotainment systems are now controlled via a touch-            Formatted: Space After: 9 pt
27 sensitive display in the screen of the dashboard.                                          Formatted: Font: 14 pt

28                                            2                  Case No. 19cv0421
                        THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.300 Page 5 of 23




 1                     Device name / phone identifier;                                     Formatted: Font: 14 pt


 2                     Personal information (including home address, if available);
 3                     Contacts and address book;
 4                     Calendar entries;
 5                     Internet search history and web browsing data;
 6                     Call log or text/data messages if the consumer uses hands-free
 7                      calling or texting;
 8                     Other personal communications including email and social
 9                      networking communications;
10                     Application log-in information, including music streaming log-
11                      in (such as Spotify or Pandora);
12                     Choice of music, radio, and other streamed audio or video
13                      content; and/or
14                     Wi-Fi identifiers (such as mac address, DNS data, and leases
15                      such as DHCP)
16 (collectively, the “Private Data”).
17         4.    Despite performing other routine maintenance to short-term rental
18 vehicles when consumers return them to Avis (e.g., refueling, vacuuming, and
19 washing), Avis has refused to conduct routine data clearing/deletion of Private Data
20 from the Rental Technology.
21         5.    As a result, when a consumer returns a rental vehicle to Defendant at
22 the conclusion of a short-term rental, the returned vehicle is placed back into rental
23 circulation with the consumer’s Private Data accessible to, and available for misuse
24 by, subsequent users of the vehicle.                                                     Formatted: Font: 14 pt
                                                                                            Formatted: Justified
25         6.    Additionally, Defendant has failed to make adequate disclosures to         Formatted: Font: 14 pt

26 consumers including the Class members that the Rental Technology featured in its         Formatted: Font: 14 pt
                                                                                            Formatted: Space After: 9 pt
27 short-term rental vehicles will collect and indefinitely store the Private Data from     Formatted: Font: 14 pt

28                                           3                       Case No. 19cv0421
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.301 Page 6 of 23




 1 their Devices.                                                                           Formatted: Font: 14 pt


 2        7.     Plaintiffs now bring this action to stop Defendant’s unlawful practices,
 3 seeking injunctive and monetary relief and such additional relief as the Court may
 4 deem just and proper.
 5                                      PARTIES
 6
 7        Plaintiff David Kent Greenley
 8        8.     Plaintiff David Kent Greenley is a resident of Burbank, California.
 9        9.     Mr. Greenley routinely travels throughout the continental United
10 States.
11        10.    Mr. Greenley rents from Avis Rent a Car or Budget Rent a Car around
12 25 times (or more) per year throughout the country.
13        11.    During the period between December 31, 20142015, and the present,
14 Mr. Greenley obtained numerous short-term rental vehicles from Defendant.
15        12.    During the rental periods for the vehicles, Mr. Greenley paired his
16 Bluetooth Device with the vehicles’ Rental Technology.
17        13.    Because Mr. Greenley paired his Device with the Rental Technology,
18 the Rental Technology collected and stored Mr. Greenley’s Private Data.
19        14.    On information and belief, Defendant did not delete Mr. Greenley’s
20 Private Data from the Rental Technology when Mr. Greenley returned the rental
21 vehicles to Defendant at the conclusion of the rental periods.
22        15.    On information and belief, Defendant to this day has not yet deleted
23 Mr. Greenley’s Private Data from the Rental Technology on the vehicles Mr.
24 Greenley rented from Defendant.                                                          Formatted: Font: 14 pt
                                                                                            Formatted: Justified
25        Defendant Avis Budget Group, Inc.                                                 Formatted: Font: 14 pt

26        16.    Avis Budget Group, Inc., is corporation organized under the laws of        Formatted: Font: 14 pt
                                                                                            Formatted: Space After: 9 pt
27 Delaware.                                                                                Formatted: Font: 14 pt

28                                           4                      Case No. 19cv0421
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.302 Page 7 of 23




 1        17.    Avis Budget Group, Inc.’s principal place of business is located at 6    Formatted: Font: 14 pt


 2 Sylvan Way, Parsippany, New Jersey 07054.
 3        18.    Avis Budget Group, Inc., is the parent company of the car rental
 4 companies Avis Rent a Car, Budget Rent a Car, and Payless Car Rental.
 5        19.    Defendant regularly transacts business in the State of California,
 6 including by marketing, distributing, and delivering short-term rental vehicles and
 7 related services to consumers, including California residents.
 8                           JURISDICTION AND VENUE
 9        Jurisdiction
10        20.    This Court has personal jurisdiction over Defendant for reasons
11 including but not limited to the following: Plaintiff Greenley’s claims against
12 Defendant arise out of its conduct within the State of California, including but not
13 limited to renting a short-term rental vehicle to Plaintiff Greenley and failing to
14 delete Plaintiff Greenley’s Private Data from the vehicle’s Rental Technology.
15 Furthermore, Defendant purposefully avails itself of the privilege of conducting
16 business activities within the territorial boundaries of the State of California,
17 including by marketing, distributing, and delivering short-term rental vehicles and
18 related services to consumers, including California residents, thus invoking the
19 benefits and protections of the laws of California, and such activities render it
20 foreseeable that Defendant may be haled into court in this jurisdiction. Thus,
21 Defendant has sufficient minimum contacts with the State of California that
22 maintenance of this action in this Court does not offend traditional notions of fair
23 play and substantial justice.
24        Venue                                                                           Formatted: Font: 14 pt
                                                                                          Formatted: Justified
25        21.    Venue is proper in the County of San Diego, California, as the actions   Formatted: Font: 14 pt

26 and harms alleged herein occurred, in part, in the County of San Diego.                Formatted: Font: 14 pt
                                                                                          Formatted: Space After: 9 pt
27                                                                                        Formatted: Font: 14 pt

28                                           5                      Case No. 19cv0421
                         THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.303 Page 8 of 23




 1          ALLEGATIONS COMMON TO ALL CAUSES OF ACTION                                     Formatted: Font: 14 pt


 2        22.   Defendant’s rental car companies, Avis Rent a Car, Budget Rent a Car,
 3 and Payless Car Rental, are leading companies in the rental car industry, which in
 4 the United States alone grossed $28.63 billion in revenue during 2017.
 5        23.   Defendant’s short-term rental vehicles include Rental Technology (i.e.,
 6 GPS technology and/or automotive infotainment systems), which is available for use
 7 by the consumer.
 8        24.   Defendant’s Rental Technology has the capability to electronically
 9 connect, sync, or “pair” with the consumer’s Device, which gives the consumer
10 access to various telephone, data, and multimedia functions of the Rental
11 Technology, including voice dialing, text/data messaging, location-based services,
12 social media, and music streaming.
13        25.   The pairing process is generally facilitated through USB cables and/or
14 Bluetooth technologies.
15        26.   Once paired with the Rental Technology, the consumer’s Device
16 connects with the Rental Technology every time it enters the vehicle.
17        27.   Once a consumer’s Device is paired with the vehicle’s Rental
18 Technology, calls can be automatically transferred between the Device and the
19 vehicle seamlessly, downloading or uploading preferences, contacts, calendar data,
20 and other content from the Device.
21        28.   Furthermore, once a consumer’s Device is paired with the Rental
22 Technology, voice commands can be used to make calls, play music, and operate the
23 Rental Technology in other ways.
24        29.   As a result of the pairing between the consumer’s Device and the Rental    Formatted: Font: 14 pt
                                                                                           Formatted: Justified
25 Technology, Private Data available on the consumer’s Device is collected by, copied     Formatted: Font: 14 pt

26 to, and/or transferred to the Rental Technology.                                        Formatted: Font: 14 pt
                                                                                           Formatted: Space After: 9 pt
27        30.   Following its collection, the Private Data is continuously stored on the   Formatted: Font: 14 pt

28                                           6                      Case No. 19cv0421
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.304 Page 9 of 23




 1 Rental Technology unless purged through a manual deletion (often referred to as a              Formatted: Font: 14 pt


 2 “factory reset”).
 3        31.      Defendant has either (a) failed to provide explicit notice/disclosure to
 4 consumers, including the Class members, advising them about the collection and
 5 indefinite storage of their Private Data by the Rental Technology in its short-term
 6 rental vehicles; or (b) provided consumers, including the Class members, with
 7 inadequate notice/disclosure, including through unclear warnings or buried “small
 8 print” terms.
 9        32.      Furthermore, Defendant has failed to promulgate or otherwise maintain
10 responsible policies and procedures associated with the Rental Technology’s
11 collection and storage of Private Data from the Devices of short-term rental vehicle
12 users, including the Class members.
13        33.      Specifically, Defendant’s policies and procedures do not include, or
14 previously did not include, mandatory routine data clearing/deletion of Private Data
15 from the Rental Technology upon the consumer returning the short-term rental
16 vehicle at the conclusion of the rental term.
17        34.      Defendant’s failure to perform such routine maintenance that would
18 protect the consumer’s Private Data is inconsistent with Defendant’s other policies
19 and procedures providing for routine physical maintenance (e.g., refueling,
20 vacuuming, and washing) upon a consumer’s return of the short-term rental vehicle
21 at the conclusion of the rental term.
22        35.      Defendant has taken the position that it is solely the consumer’s
23 responsibility to ensure removal of their Private Data from the Rental Technology
24 pursuant to the system options available in each vehicle.                                      Formatted: Font: 14 pt
                                                                                                  Formatted: Justified
25        36.      As a result, the short-term rental vehicle is returned into circulation with   Formatted: Font: 14 pt

26 the consumer’s Private Data exposed and available for misuse by subsequent users               Formatted: Font: 14 pt
                                                                                                  Formatted: Space After: 9 pt
27 of the vehicle, including, for example, identity thieves.                                      Formatted: Font: 14 pt

28                                           7               Case No. 19cv0421
                        THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.305 Page 10 of 23




  1        37.    There are substantial privacy risks associated with allowing a                Formatted: Font: 14 pt


  2 consumer’s Private Data to remain on the Rental Technology after the consumer has
  3 returned the short-term rental vehicle to Defendant at the conclusion of the rental
  4 period.
  5        38.    For example, using just a phone identifier, it is possible to link a rental
  6 vehicle user’s Private Data to other information held regarding the user such as their
  7 social media account. Letter from ANCE et al. to Enterprise Rent-A-Car, Alamo
  8 Rent A Car, and National Car Rental (Dec. 6, 2017), available at
  9 https://goo.gl/sPWPRL. In Baltimore, a car owner tracked down teenagers who took
 10 his car for a joy ride using the phone device names that had been paired with the
 11 owners’ Jeep’s Connect system, together with searching Instagram. Id.
 12                         CLASS ACTION ALLEGATIONS
 13        39.    Pursuant to section 382 of the California Code of Civil Procedure,
 14 Plaintiff Greenley brings this action on behalf of the following proposed class:
 15        The Class. (1) All California residents who, during the period from
           December 31, 20142015, until the date of class certification, rented a
 16        vehicle from Avis Rent a Car, Budget Rent a Car, and Payless Car
           Rental on a short-term basis and who paired their Devices with the
 17        vehicle’s Rental Technology, and (2) all residents of states other than
           California who, during the period from December 31, 20142015, until
 18        the date of class certification, rented a vehicle within the State of
           California from Avis Rent a Car, Budget Rent a Car, and Payless Car
 19        Rental on a short-term basis and who paired their Devices with the
           vehicle’s Rental Technology.
 20
           Excluded from the Class are: (a) Defendant, Defendant’s board
 21        members, executive-level officers, and attorneys, and immediately
           family members of any of the foregoing persons; (b) governmental
 22        entities; (c) the Court, the Court’s immediate family, and the Court
           staff; and (d) any person that timely and properly excludes himself or
 23        herself from the Class in accordance with Court-approved procedures.
 24        40.    Plaintiff Greenley reserves the right to alter the Class definition as he     Formatted: Font: 14 pt
                                                                                                Formatted: Justified
 25 deems necessary at any time to the full extent that applicable law allows.                  Formatted: Font: 14 pt

 26        41.    Certification of Plaintiff Greenley’s claims for class-wide treatment is      Formatted: Font: 14 pt
                                                                                                Formatted: Space After: 9 pt
 27 appropriate because Plaintiff Greenley can prove the elements of the claims on a            Formatted: Font: 14 pt

 28                                         8                    Case No. 19cv0421
                      THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.306 Page 11 of 23




  1 class-wide basis using the same evidence as individual Class members would use to            Formatted: Font: 14 pt


  2 prove those elements in individual actions alleging the same claims.
  3        42.    Numerosity. The size of the Class is so large that joinder of all Class
  4 members is impracticable. Due to the nature of Defendant’s business, Plaintiff
  5 Greenley believes there are at least thousands of Class members geographically
  6 dispersed throughout California.
  7        43.    Well-Defined Community of Interest. As further alleged below, there
  8 is a well-defined community of interest with respect to the Class, since there are (1)
  9 predominant common questions of law or fact; (2) a Class representative with claims
 10 or defenses typical of the Class; and (3) a Class representative who can adequately
 11 represent the Class.
 12        44.    Existence and Predominance of Common Questions of Law and Fact.
 13 There are questions of law and fact common to the Class. These questions
 14 predominate over any questions affecting only individual Class members.
 15        45.    Questions of law and fact common to the Class members that
 16 predominate over questions that may affect individual Class members include but
 17 are not limited to:
 18               a.      whether Defendant adequately disclosed to the Class members
                          that the Rental Technology would collect and indefinitely store
 19                       their Private Data;
 20               b.      whether Defendant adequately disclosed to the Class members
                          that Defendant would not delete their Private Data from the
 21                       Rental Technology after they had returned their rental vehicles
                          to Defendant;
 22
                  c.      whether Defendant injured the Class members by failing to
 23                       delete their Private Data from the Rental Technology after the
                          Class members had returned their rental vehicles to Defendant;
 24                                                                                              Formatted: Font: 14 pt
                  d.      whether the Class members are entitled to any form of monetary         Formatted: Justified
 25                       relief; and                                                            Formatted: Font: 14 pt

 26               e.      whether the Class members are entitled to any form of equitable        Formatted: Font: 14 pt
                          relief, including but not limited to injunctive relief and equitable   Formatted: Space After: 9 pt
 27                       monetary relief.                                                       Formatted: Font: 14 pt

 28                                              9                       Case No. 19cv0421
                          THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.307 Page 12 of 23




 1                                                                                              Formatted: Font: 14 pt
            46.    Defendant engaged in a common course of conduct in contravention of
 2
      the law Plaintiff Greenley seeks to enforce individually and on behalf of the Class
 3
      members. Similar or identical legal violations, business practices, and injuries are
 4
      involved. Individual questions, if any, pale by comparison, in both quality and
 5
      quantity, to the numerous common questions that dominate this action. Moreover,
 6
      the common questions will yield common answers.
 7
            47.    Typicality. Plaintiff Greenley’s claims are typical of the claims of the
 8
      Class members because Defendant injured Plaintiff Greenley and all Class members
 9
      through the uniform misconduct described herein; Plaintiff Greenley and all Class
 10
      members rented vehicles on a short-term basis from Defendant and paired their
 11
      Devices with the Rental Technology on those vehicles; and Plaintiff Greenley seeks
 12
      the same relief as the Class members.
 13
            48.    Furthermore, there are no defenses available to Defendant that are
 14
      unique to Plaintiff Greenley.
 15
            49.    Adequacy of Representation. Plaintiff Greenley is a fair and adequate
 16
      representative of the Class because Plaintiff Greenley’s interests do not conflict with
 17
      the Class members’ interests.
 18
            50.    Plaintiff Greenley will prosecute this action vigorously and is highly
 19
      motivated to seek redress against Defendant.
 20
            51.    Furthermore, Plaintiff Greenley has selected competent counsel that are
 21
      experienced in class action and other complex litigation.
 22
            52.    Plaintiff Greenley and his counsel are committed to prosecuting this
 23
      action vigorously on behalf of the Class and have the resources to do so.
 24                                                                                             Formatted: Font: 14 pt
            53.    Injunctive or Declaratory Relief. Defendant has acted or refused to act      Formatted: Justified
 25                                                                                             Formatted: Font: 14 pt
      on grounds generally applicable to the Class, thereby making appropriate final
 26                                                                                             Formatted: Font: 14 pt
      injunctive relief or corresponding declaratory relief with respect to the Class as a      Formatted: Space After: 9 pt
 27                                                                                             Formatted: Font: 14 pt

 28                                             10                      Case No. 19cv0421
                          THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.308 Page 13 of 23




  1 whole.                                                                                     Formatted: Font: 14 pt


  2        54.    Superiority. The class action mechanism is superior to other available
  3 means for the fair and efficient adjudication of this controversy for reasons including
  4 but not limited to the following:
  5               a.     The damages individual Class members suffered are small
                         compared to the burden and expense of individual prosecution of
  6                      the complex and extensive litigation needed to address
                         Defendant’s conduct.
  7
                  b.     Furthermore, it would be virtually impossible for the Class
  8                      members individually to redress effectively the wrongs done to
                         them. Even if Class members themselves could afford such
  9                      individual litigation, the court system could not. Individualized
                         litigation would unnecessarily increase the delay and expense to
 10                      all parties and to the court system and presents a potential for
                         inconsistent or contradictory rulings and judgments. By contrast,
 11                      the class action device presents far fewer management
                         difficulties, allows the hearing of claims which might otherwise
 12                      go unaddressed because of the relative expense of bringing
                         individual lawsuits, and provides the benefits of single
 13                      adjudication, economies of scale, and comprehensive
                         supervision by a single court.
 14
                  c.     The prosecution of separate actions by the individual members
 15                      of the Class would create a risk of inconsistent or varying
                         adjudications with respect to individual Class members, which
 16                      would establish incompatible standards of conduct for
                         Defendant.
 17
                  d.     The prosecution of separate actions by individual Class members
 18                      would create a risk of adjudications with respect to them that
                         would, as a practical matter, be dispositive of the interests of
 19                      other Class members not parties to the adjudications or that
                         would substantively impair or impede their ability to protect their
 20                      interests.
 21        55.    Notice. Plaintiff Greenley and his counsel anticipate that notice to the
 22 proposed Class will be effectuated through recognized, Court-approved notice
 23 dissemination methods, which may include United States mail, electronic mail,
 24 Internet postings, and/or published notice.                                                Formatted: Font: 14 pt
                                                                                               Formatted: Justified
 25                                                                                            Formatted: Font: 14 pt

 26                                                                                            Formatted: Font: 14 pt
                                                                                               Formatted: Space After: 9 pt
 27                                                                                            Formatted: Font: 14 pt

 28                                            11                      Case No. 19cv0421
                         THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.309 Page 14 of 23




 1                                    CAUSES OF ACTION                                            Formatted: Font: 14 pt


 2                                 FIRST CAUSE OF ACTION
 3             Violation of Article I, Section 1, of the California Constitution
 4                                    On Behalf of the Class
 5          56.    Plaintiffs repeat each and every allegation contained in the paragraphs
 6 above and incorporate such allegations by reference herein.
 7          57.    Plaintiffs bring this cause of action for violation of article I, section 1,
 8 of the California Constitution. Plaintiff Greenley brings this cause of action on
 9 behalf of the Class.
 10         58.    Article I, section 1, of the California Constitution states:
 11         All people are by nature free and independent and have inalienable
            rights. Among these are enjoying and defending life and liberty,
 12         acquiring, possessing, and protecting property, and pursuing and
            obtaining safety, happiness, and privacy.
 13
      CAL. CONST. art. I, § 1.
 14
            59.    The right of privacy set forth in article I, section 1, of the California
 15
      Constitution prevents business interests from stockpiling unnecessary information
 16
      about California citizens.
 17
            60.    An “informational privacy” interest is an interest in precluding the
 18
      dissemination or misuse of sensitive and confidential information.
 19
            61.    Informational privacy is a core value furthered by the right of privacy
 20
      set forth in article I, section 1, of the California Constitution.
 21
            62.    The Class members have a legally protected informational privacy
 22
      interest in the Private Data (including personal, confidential, and sensitive
 23
      information) that the Rental Technology collected and stored when the Class
 24                                                                                               Formatted: Font: 14 pt
      members paired their Devices with the Rental Technology.                                    Formatted: Justified
 25                                                                                               Formatted: Font: 14 pt
            63.    The Class members reasonably expected that their Private Data
 26                                                                                               Formatted: Font: 14 pt
      (including personal, confidential, and sensitive information) would be kept private         Formatted: Space After: 9 pt
 27                                                                                               Formatted: Font: 14 pt

 28                                               12                       Case No. 19cv0421
                           THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.310 Page 15 of 23




  1 after they had returned their rental vehicles to Defendant.                             Formatted: Font: 14 pt


  2        64.    In engaging in the conduct set forth herein, Defendant has committed a
  3 serious invasion of the Class members’ privacy interests, including their
  4 informational privacy interests. Defendant’s conduct at issue, including but not
  5 limited to its failure to delete the Class members’ Private Data from the Rental
  6 Technology upon their return of the rental vehicles to Defendant at the conclusion
  7 of the rental period, constitutes an egregious breach of the social norms underlying
  8 the Class members’ right to privacy.
  9        65.    Defendant’s Rental Technology gathered the Class members’ sensitive
 10 Private Data, and privacy safeguards for that Private Data are feasible, but
 11 Defendant’s implementation of those safeguards is slipshod or nonexistent.
 12 Defendant has not implemented a policy of deleting consumers’ Private Data from
 13 the Rental Technology upon the return of their rental vehicles to Defendant at the
 14 conclusion of the rental period, even though it easily could do so and it already has
 15 in place policies and procedures providing for routine maintenance (e.g., refueling,
 16 vacuuming, and washing) upon a consumer’s return of a short-term rental vehicle at
 17 the conclusion of the rental term.
 18        66.    Furthermore, Defendant’s business objectives can be readily
 19 accomplished by alternative means having little or no impact on privacy interests.
 20 Since Defendant routinely maintains rental vehicles (e.g., refueling, vacuuming, and
 21 washing), additionally deleting consumers’ Private Data by means of a factory reset
 22 during routine maintenance would impose little or negligible cost on Defendant.
 23        67.    By the acts, transactions, and courses of conduct alleged herein,
 24 Defendant has violated the Class members’ inalienable right to privacy.                 Formatted: Font: 14 pt
                                                                                            Formatted: Justified
 25        68.    As a consequence, the Class members were personally injured and           Formatted: Font: 14 pt

 26 suffered emotional distress damages. Furthermore, Defendant has been unjustly           Formatted: Font: 14 pt
                                                                                            Formatted: Space After: 9 pt
 27 enriched, in part because it would be against equity and good conscience to allow       Formatted: Font: 14 pt

 28                                         13                    Case No. 19cv0421
                        THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.311 Page 16 of 23




  1 Defendant to retain the monies it obtained from the Class members in connection              Formatted: Font: 14 pt


  2 with its violation of their privacy rights as described herein.
  3        69.      Plaintiffs seek injunctive relief, damages (including but not limited to
  4 consequential damages and out-of-pocket costs of identity theft insurance and credit
  5 monitoring), equitable monetary relief, and reasonable attorney’s fees and costs.
  6        70.      Therefore, Plaintiffs pray for relief as set forth below.
  7                             SECOND CAUSE OF ACTION
  8       Violation of California’s Rental Passenger Vehicle Transactions Law,
  9                             CAL. CIV. CODE § 1939.01 et seq.
 10                                   On Behalf of the Class
 11        71.      Plaintiffs repeat each and every allegation contained in the paragraphs
 12 above and incorporate such allegations by reference herein.
 13        72.      Plaintiffs bring this cause of action for violation of California’s Rental
 14 Passenger Vehicle Transactions Law, CAL. CIV. CODE § 1939.01 et seq. Plaintiff
 15 Greenley brings this cause of action on behalf of the Class.
 16        73.      Under the Rental Passenger Vehicle Transactions Law, “electronic
 17 surveillance technology” means:
 18        a technological method or system used to observe, monitor, or collect
           information, including telematics, Global Positioning System (GPS),
 19        wireless technology, or location-based technologies. “Electronic
           surveillance technology” does not include event data recorders (EDR),
 20        sensing and diagnostic modules (SDM), or other systems that are used
           either:
 21
                 (1) For the purpose of identifying, diagnosing, or monitoring
 22              functions related to the potential need to repair, service, or
                 perform maintenance on the rental vehicle.
 23
                 (2) As part of the vehicle’s airbag sensing and diagnostic system
 24              in order to capture safety systems-related data for retrieval after             Formatted: Font: 14 pt
                 a crash has occurred or in the event that the collision sensors are             Formatted: Justified
 25              activated to prepare the decisionmaking computer to make the                    Formatted: Font: 14 pt
                 determination to deploy or not to deploy the airbag.
 26                                                                                              Formatted: Font: 14 pt
                                                                                                 Formatted: Space After: 9 pt
 27 CAL. CIV. CODE § 1939.01(h).                                                                 Formatted: Font: 14 pt

 28                                              14                       Case No. 19cv0421
                           THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.312 Page 17 of 23




  1         74.      The Rental Technology, as described above, is electronic surveillance    Formatted: Font: 14 pt


  2 technology under the Rental Passenger Vehicle Transactions Law because it is a
  3 technological method or system used to observe, monitor, or collect information,
  4 including but not limited to GPS.
  5         75.      Pursuant to the Rental Passenger Vehicle Transactions Law:
  6         A rental company shall not use, access, or obtain any information
            relating to the renter’s use of the rental vehicle that was obtained using
  7         electronic surveillance technology, except in the following
            circumstances:
  8
                  (1)(A) When the equipment is used by the rental company only
  9               for the purpose of locating a stolen, abandoned, or missing rental
                  vehicle after one of the following:
 10
                     (i) The renter or law enforcement has informed the rental
 11                  company that the vehicle is missing or has been stolen or
                     abandoned . . . [and in certain other identified
 12                  circumstances] . . . [or]
 13               (2) In response to a specific request from law enforcement
                  pursuant to a subpoena or search warrant.
 14
 15 CAL. CIV. CODE § 1939.23.
 16         76.      As detailed above, in violation of section 1939.23 of the Rental
 17 Passenger Vehicle Transactions Law, Defendant has obtained information relating
 18 to the Class members’ use of its rental vehicles (i.e., Private Data) that was obtained
 19 using electronic surveillance technology (i.e., the Rental Technology).
 20         77.      Pursuant to section 1939.29 of the Rental Passenger Vehicle
 21 Transactions Law, “[a] waiver of any of the provisions of [the Rental Passenger
 22 Vehicle Transactions Law], except for Sections 1939.21, 1939.35, and 1939.37,
 23 shall be void and unenforceable as contrary to public policy.” CAL. CIV. CODE §
 24 1939.29.                                                                                  Formatted: Font: 14 pt
                                                                                              Formatted: Justified
 25         78.      Pursuant to section 1939.29, any terms and conditions or other           Formatted: Font: 14 pt

 26 provisions under which Defendant could be said to have attempted to waive section         Formatted: Font: 14 pt
                                                                                              Formatted: Space After: 9 pt
 27 1939.23 are void and unenforceable as contrary to public policy.                          Formatted: Font: 14 pt

 28                                        15                      Case No. 19cv0421
                       THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.313 Page 18 of 23




 1          79.    As a consequence of Defendant’s violation of section 1939.23, the            Formatted: Font: 14 pt


 2 Class members were personally injured and suffered emotional distress damages.
 3 Furthermore, Defendant has been unjustly enriched, in part because it would be
 4 against equity and good conscience to allow Defendant to retain the monies it
 5 obtained from the Class members in connection with its violation of section 1939.23
 6 as described herein.
 7          80.    Pursuant to section 1939.25 of the Rental Passenger Vehicle
 8 Transactions Law:
 9          A renter may bring an action against a rental company for the recovery
            of damages and appropriate equitable relief for a violation of this
 10         chapter, except for Sections 1939.21, 1939.35, and 1939.37. The
            prevailing party shall be entitled to recover reasonable attorney’s fees
 11         and costs.
 12
      CAL. CIV. CODE § 1939.25.
 13
            81.    Plaintiffs bring this cause of action pursuant to 1939.25, seeking
 14
      injunctive relief, damages (including but not limited to consequential damages and
 15
      out-of-pocket costs of identity theft insurance and credit monitoring), equitable
 16
      monetary relief, and reasonable attorney’s fees and costs.
 17
            82.    Therefore, Plaintiffs pray for relief as set forth below.
 18
                                    THIRD CAUSE OF ACTION                                       Formatted: Centered, No bullets or numbering
 19
                        Violation of California’s Unfair Competition Law
 20
                              CAL. BUS. & PROF. CODE § 17200 et seq.                            Formatted: Small caps
 21
                                    Unlawful and Unfair Prongs                                  Formatted: Font: Bold
 22                                                                                             Formatted: Font: 14 pt
                                        On Behalf of the Class
 23                                                                                             Formatted: Body Text Indent, Indent: Left: 0", First line:
                                                                                                0.5", Tab stops: Not at -1"
            83.    Plaintiff repeats each and every allegation contained in the paragraphs
 24                                                                                             Formatted: Font: 14 pt
      above and incorporates such allegations by reference herein.                              Formatted: Justified
 25                                                                                             Formatted: Font: 14 pt
            84.    Plaintiff brings this cause of action on behalf of the Class for violation
 26                                                                                             Formatted: Font: 14 pt
      of the “unlawful” and “unfair” prongs of California’s Unfair Competition Law, CAL.        Formatted: Space After: 9 pt
 27                                                                                             Formatted: Font: 14 pt

 28                                             16                       Case No. 19cv0421
                          THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.314 Page 19 of 23




  1 BUS. & PROF. CODE § 17200 et seq. (“UCL”).                                              Formatted: Font: 14 pt


  2        85.    Under the UCL, “unfair competition” means and includes “any
  3 unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue
  4 or misleading advertising and any act prohibited by [California’s False Advertising
  5 Law, CAL. BUS. & PROF CODE § 17500 et seq.].” CAL. BUS. & PROF. CODE § 17200.           Formatted: Small caps


  6        86.    By engaging in the acts and practices described herein, Defendant
  7 committed one or more acts of “unfair competition” as the UCL defines the term.
  8        87.    Defendant committed, and continues to commit, “unlawful” business
  9 acts or practices by, among other things, violating article I, section 1, of the
 10 California Constitution and California’s Rental Passenger Vehicle Transactions
 11 Law, as described above. Consequently, Defendant has violated, and continues to
 12 violate, the “unlawful” prong of the UCL.
 13        88.    Defendant committed, and continues to commit, “unfair” business acts
 14 or practices by, among other things:
 15               a.    engaging in conduct for which the utility of the conduct, if any,   Formatted: Indent: Hanging: 0.5"


 16                     is outweighed by the gravity of the consequences to Plaintiff and
 17                     the members of the Class;
 18               b.    engaging in conduct that is immoral, unethical, oppressive,
 19                     unscrupulous, or substantially injurious to Plaintiff and the
 20                     members of the Class; and
 21               c.    engaging in conduct that undermines or violates the spirit or
 22                     intent of the consumer protection laws that this Third Amended
 23                     Class Action Complaint invokes.
 24        89.    Furthermore, a competing rental car company (Thrifty) has recently put    Formatted: Font: 14 pt
                                                                                            Formatted: Justified
 25 into place more responsible policies and procedures, which shows it is feasible for     Formatted: Font: 14 pt

 26 Defendant to do so. Renting a car this holiday season? You may leave more than          Formatted: Font: 14 pt
                                                                                            Formatted: Space After: 9 pt
 27 your phone charger behind, PRIVACYINTERNATIONAL.ORG (July 31, 2018),                    Formatted: Font: 14 pt

 28                                  17                Case No. 19cv0421
                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.315 Page 20 of 23




  1 http://bit.ly/2x4wYGl; see also Letter from Privacy International to rental car           Formatted: Font: 14 pt


  2 companies (July 26, 2018), available at http://bit.ly/2KZ6jmH.
  3         90.   Because Defendant has continued to fail to institute responsible data
  4 practices, even though at least one competitor (Thrifty) has done so, Defendant has
  5 an “unfair competitive advantage” in the marketplace (by charging rental rates
  6 consistent with competitors while refusing to invest in appropriate policies,
  7 procedures, and practices regarding private consumer data).
  8         91.   For all of the foregoing reasons, Defendant has violated, and continues
  9 to violate, the “unfair” prong of the UCL.
 10         92.   Defendant’s conduct caused Plaintiff and the members of the Class to
 11 suffer injury in fact and to lose money or property.
 12         93.   In accordance with California Business and Professions Code section
 13 17203, Plaintiff seeks an order enjoining Defendant from continuing to conduct
 14 business through unlawful and/or unfair acts and practices and to, among other
 15 actions, alert consumers to the risk to their personal data uploaded to the Defendant’s
 16 infotainment systems and to remove said personal data from rental cars immediately
 17 upon their return to Defendant.
 18         94.   Plaintiff also seeks an order for the disgorgement and restitution from
 19 Defendant of all monies that Plaintiff and the Class members paid to Defendant.
 20         95.   Plaintiff also seeks an order requiring Defendant to pay for credit
 21 monitoring services and identify theft insurance. According to Defendant’s Notice
 22 of Removal, “the cost of providing each class member four years of credit
 23 monitoring protection [is] an estimated $15.95/month/person.” Def.’s Notice of            Formatted: Normal, Indent: Left: 0", First line: 0.5", Tab
                                                                                              stops: -1", Left

 24 Removal at ¶ 16, ECF No. 1.                                                               Formatted: Font: 14 pt
                                                                                              Formatted: Justified
 25         96.   The relief Plaintiff seeks through this cause of action includes public     Formatted: Font: 14 pt

 26 injunctive relief as discussed by the California Supreme Court in McGill v. Citibank,     Formatted: Font: 14 pt
                                                                                              Formatted: Space After: 9 pt
 27 N.A., 393 P.3d 85 (Cal. 2017).                                                            Formatted: Font: 14 pt

 28                                            18                     Case No. 19cv0421
                         THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.316 Page 21 of 23




  1         97.   There are approximately 6.5 million California residents identified by      Formatted: Font: 14 pt


  2 Defendant for purposes of this proposed class action.2 And there are more than 6
  3 million California residents or renters identified by Hertz Global Holdings, Inc., in
  4 a similar proposed class action against that company.3 And another approximately
  5 13.5 million California residents or renters identified in a similar proposed class
  6 action against Enterprise Holdings, Inc. (including Enterprise Rent-A-Car, National
  7 Car Rental, and Alamo Rent A Car).4 And another approximately 500,000 California
  8 residents or renters in a similar case against Sixt Rent a Car, LLC.5 Together, these
  9 four cases seek injunctive relief on behalf of more than 25 million California
 10 residents or renters, which almost equals the entire eligible driving population of the
 11 State of California.6
 12         98.   Therefore, Plaintiff prays for relief as set forth below.
 13
 14         82.                                                                               Formatted: Font: 14 pt


 15                               PRAYER FOR RELIEF
 16         WHEREFORE, Plaintiffs, individually and on behalf of the members of the           Formatted: Keep with next, Keep lines together


 17 Class, respectfully request the Court to enter an Order:
 18         A.    certifying the proposed Class under section 382 of the California Code
 19 of Civil Procedure, as set forth above;
 20   2
      3
        Def.’s Notice of Removal at 5, ECF No. 1
 21     Defendant Hertz Global Holdings, Inc.’s Notice of Removal of Civil Action to the
      United States District Court at 6, Mitton v. Hertz Global Holdings, Inc., No. 2:19-
 22   cv-01312-FMO-JEM (C.D. Cal. Feb. 21, 2019), ECF No. 1.                                  Formatted: Font: 14 pt
      4
        Defendant Enterprise Holdings, Inc.’s Notice of Removal of Action to Federal
 23   Court at 4–5, Kramer v. Enterprise Holdings, Inc., No. 3:19-cv-00979-VC (N.D.
      Cal.
      5
           Feb. 21, 2019), ECF No. 1.
 24     Notice of Removal of Civil Action from the Superior Court of the State of             Formatted: Font: 14 pt
      California for the County of Los Angeles at 4, Ayala v. Sixt Rent A Car, No. 2:19-      Formatted: Justified
 25   cv-01514-FMO-MRW (C.D. Cal. Mar. 1, 2019), ECF No. 1.                                   Formatted: Font: 14 pt
      6
          There are approximately 27 million eligible drivers in California.
 26   https://www.dmv.ca.gov/portal/wcm/connect/5aa16cd3-39a5-402f-9453-                      Formatted: Font: 14 pt
      0d353706cc9a/official.pdf?MOD=AJPERES (last visited June 27, 2019).                     Formatted: Space After: 9 pt
 27                                                                                           Formatted: Font: 14 pt

 28                                            19                       Case No. 19cv0421
                         THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.317 Page 22 of 23




  1        B.      declaring that Defendant is financially responsible for notifying the      Formatted: Font: 14 pt


  2 Class members of the pendency of this suit;
  3        C.      declaring that Defendant has committed the violations of law alleged
  4 herein;
  5        D.      providing for any and all injunctive relief the Court deems appropriate,
  6 including public injunctive relief as discussed by the California Supreme Court in
  7 McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017);
  8        E.      awarding monetary damages, including but not limited to any
  9 compensatory, incidental, or consequential damages in an amount that the Court or
 10 jury will determine, in accordance with applicable law;
 11        F.      providing for any and all equitable monetary relief the Court deems
 12 appropriate;
 13        G.      awarding Plaintiffs reasonable costs and expenses of suit, including
 14 attorneys’ fees;
 15        H.      awarding pre- and post-judgment interest to the extent the law allows;
 16 and
 17        I.      providing such further relief as this Court may deem just and proper.
 18                            DEMAND FOR JURY TRIAL
 19        Plaintiffs hereby demand a trial by jury.
 20
 21 Date: __________, 2019                      Respectfully submitted,
 22                                             REESE LLP
 23                                     By:
                                           Michael R. Reese (State Bar No. 206773)
 24                                        mreese@reesellp.com                                Formatted: Font: 14 pt
                                           George V. Granade (State Bar No.                   Formatted: Justified
 25                                        316050)                                            Formatted: Font: 14 pt
                                           ggranade@reesellp.com
 26                                        100 West 93rd Street, 16th Floor                   Formatted: Font: 14 pt
                                           New York, New York 10025                           Formatted: Space After: 9 pt
 27                                        Telephone: (212) 643-0500                          Formatted: Font: 14 pt

 28                                       20                     Case No. 19cv0421
                         THIRD AMENDED CLASS ACTION COMPLAINT
Case 3:19-cv-00421-GPC-AHG Document 24-3 Filed 07/03/19 PageID.318 Page 23 of 23




 1                                         Facsimile: (212) 253-4272                Formatted: Font: 14 pt


 2                                            RICE REUTHER SULLIVAN &
                                              CARROLL, LLP
 3    David A. Carroll (pro hac vice forthcoming)                                   Formatted: Indent: Left: 0"
                                              dcarroll@rrsc-law.com
 4                                            Anthony J. DiRaimondo (admitted pro
                                              hac vice forthcoming)
 5                                            adiraimondo@rrsc-law.com
      Robert E. Opdyke (pro hac vice forthcoming)                                   Formatted: Indent: Left: 0"
 6                                            ropdyke@rrsc-law.com
                                              3800 Howard Hughes Parkway, Suite
 7                                            1200
                                              Las Vegas, Nevada 89169
 8                                            Telephone: (702) 732-9099
                                              Facsimile: (702) 732-7110
 9
                                           Counsel for Plaintiff
 10                                        David Kent Greenley
                                           and the Proposed Class
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24                                                                                 Formatted: Font: 14 pt
                                                                                    Formatted: Justified
 25                                                                                 Formatted: Font: 14 pt

 26                                                                                 Formatted: Font: 14 pt
                                                                                    Formatted: Space After: 9 pt
 27                                                                                 Formatted: Font: 14 pt

 28                                       21                   Case No. 19cv0421
                       THIRD AMENDED CLASS ACTION COMPLAINT
